Citation Nr: 1615749	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a transcript of that hearing is of record.  

The case was previously before the Board in February 2013, at which time it was remanded for additional evidentiary development.  That development having been completed, the case has returned to the Board.


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the claim for service connection for bilateral hearing loss, any procedural deficiency is not prejudicial to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran contends that he has bilateral hearing loss that began during his active service and was the result of in-service noise exposure to traumatic noise working in construction around demolition explosions and heavy equipment.  See, e.g., May 2012 Board Hearing Transcript.  

The Veteran has been diagnosed with bilateral sensorineural hearing loss on VA Examination.  See January 2010 VA Examination Report.  Additionally, the audiogram preformed in conjunction with this VA examination report confirms that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at 3000 and 4000 Hertz bilaterally.  See 38 C.F.R. § 3.385 (2015) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Moreover, the Veteran has reported exposure to acoustic trauma during his active service, including specifically exposure to traumatic noise due to construction activities.  The Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  And the Veteran's DD214 reflects that his Military Occupational Specialty (MOS) was as a carpentry masonry specialist.  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran underwent a VA examination in January 2010.  Based upon an examination of the Veteran and a review of the medical evidence, including his service treatment records, the VA examiner concluded that the Veteran's hearing loss was "less likely than not related to military noise exposure, as all military exams were found to be within normal limits."  See January 2010 VA Audiology Compensation and Pension (C & P) Examination Report.  However, in August 2013, the audiologist who conducted the January 2010 examination revised her prior opinion, finding evidence in the STRs of a May 1982 "temporary [puretone] threshold shift" which "indicates [the] effect of noise exposure."  Thus, based on further review of the medical evidence of record and consideration of the Veteran's reported history, the examining VA audiologist found that the original opinion should be amended to state that the Veteran's diagnosed bilateral sensorineural hearing loss "is at least as likely as not related to military noise exposure."  See August 2013 Audiology C & P Examination Addendum Opinion.

In sum, the Veteran has a current ratable bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Moreover, he has competently and credibly described suffering in-service acoustic trauma and resultant auditory pathology in the form of decreased hearing acuity during his active service.  See Buchanan, 451 F.3d at 1337.  Finally, the examining VA audiologist amended her prior negative opinion, finding instead that the medical evidence of record established that the Veteran's diagnosed bilateral hearing loss was at least as likely as not related to the his active service.  Accordingly, in the absence of any probative evidence to the contrary, the Board finds that the evidence for and against the claims is at least in equipoise.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



___________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


